Citation Nr: 0931359	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-38 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for type 2 
diabetes mellitus (with peripheral neuropathy of the upper 
extremities).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to February 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for type 2 diabetes mellitus and assigned 
an initial rating of 20 percent, effective from April 2005.  
(The June 2005 rating decision also denied a total disability 
rating based on individual unemployability (TDIU); the 
Veteran did not file a notice of disagreement with that 
determination.)  A September 2006 rating decision granted 
service connection for peripheral neuropathy of the upper and 
lower extremities, and encompassed the rating for such 
disability in the 20 percent rating for diabetes.   A 
February 2009 decision review officer (DRO) decision 
recognized peripheral neuropathy of each lower extremity as a 
separate service-connected entity rated 10 percent, effective 
from January 2009.  The Veteran has not disagreed with the 
February 2009 determination, and the matter of the ratings 
for lower extremity neurological complications of diabetes is 
not before the Board.  (The January 2009 DRO decision also 
recognized erectile dysfunction as a service-connected 
complication of diabetes, and provided compensation for such 
impairment in the form of a grant of special monthly 
compensation for loss of use of a creative organ.)

The matter of entitlement to separate compensable ratings for 
peripheral neuropathy of the upper extremities as 
complications of diabetes mellitus is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part is 
required.


FINDING OF FACT

The Veteran's type 2 diabetes mellitus is not shown to have 
requires regulation of his activities.


CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus is not 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §  4.119, Diagnostic Code (Code) 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.   Under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

As the rating decision on appeal granted service connection 
and an effective date for the award, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess-Hartman v. Nicholson, 19 Vet. App. 
473, 490-91(2006).  An October 2006 statement of the case 
(SOC) properly provided notice on the downstream issue of 
entitlement to an increased initial rating, and a September 
2006 rating decision, September 2008 supplemental SOC (SSOC), 
February 2009 DRO decision, and March 2009 SSOC readjudicated 
the matter after the Veteran had opportunity to 
respond/additional evidence was received.  The Veteran has 
not alleged that notice in this case was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding 
that "where a claim has been substantiated after enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to the 
downstream issues"); see also Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (Except for cases where VA has failed to meet 
the first requirement of 38 C.F.R. § 3,159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate the claim-the burden of proving 
harmful error must rest with the party raising the issue.)  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  VA treatment records are associated 
with the claims file.  The Veteran was afforded examinations, 
in May 2005 and June 2009.  While his service treatment 
records (STRs) were not available to the June 2009 examiner, 
it is not suggested that the STRs contain any information 
pertinent to the matter at hand, and he has not been 
prejudiced by the unavailability of such records.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding, and the Board finds that VA's duty to 
assist him is met.  

                        Legal Criteria, Factual Background, 
and Analysis

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's diabetes mellitus is currently rated 20 percent 
under Code 7913.  The next higher rating under Code 7913, 40 
percent, include that the disease requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating for diabetes requires all the criteria for a 40 
percent rating along with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  (emphases added)  Note (1), following 
Code 7913, provides that compensable complications of 
diabetes mellitus are rated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Code 7913.  38 C.F.R. § 4.119.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

As this appeal is from the initial rating assigned with a 
grant of service connection, whether a "staged" increased 
rating is warranted must be considered.  Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).

The Veteran's diabetes mellitus became manifest in July 2004.  
In September 2004 he was encouraged to follow a diabetic diet 
and to exercise regularly.  The records reflect that he did 
not always comply with his dietary restrictions.  Insulin 
therapy was initiated in January 2005.  2005 VA treatment 
records show he had difficulty with diet since becoming 
homeless.  

On May 2005 VA examination,  the Veteran indicated he tried 
to comply with a diabetic diet.  It was noted that he had no 
particular exercise restrictions, but was sedentary.  He 
denied hypertension, coronary artery disease, kidney problems 
and erectile dysfunction.  He had not been hospitalized for 
hyperglycemia or hypoglycemic or diabetic ketoacidosis.  He 
was on insulin.  The examiner concluded that diabetes did not 
specifically affect employability in terms of sedentary 
positions.  Lab results showed excellent control of diabetes, 
normal renal function and no proteinuria.  

On VA eye examination in May 2005, there was no diabetic 
retinopathy or retinal edema in either eye.  

In his notice of disagreement received in September 2005, the 
Veteran stated he had severe lack of stamina and was unable 
to complete normal daily activities without feeling severe 
pain and exhaustion.  

2006 records note that the importance of exercise and weight 
loss was stressed to the Veteran.  It was noted in August 
that since moving to more stable housing and starting on 
insulin his strength and stamina were improved, and that he 
was feeling better.  2007 and 2008 records show ongoing 
treatment for diabetes, including with insulin. 

On VA examination in January 2009, the Veteran indicated he 
followed a balanced diet with protein, carbohydrates, 
vegetables and fruits.  He indicated that his diabetes was 
stabilized.  He stated he was unable to work due to stress 
and inability to stand and work for any length of time; he 
had worked in construction and printing.  He last worked as a 
dishwasher three to four years prior.  His hobby was building 
models; he did some housework.  He was on insulin; a recent 
eye examination showed no retinopathy.  

What distinguishes the criteria for the next higher (40 
percent) rating for diabetes from the criteria for the 20 
percent rating already assigned is that in addition to the 
insulin and restricted diet necessary for the 20 percent 
rating, the diabetes also requires regulation of activities.  
Competent medical evidence is required to establish 
"regulation of activities," namely, avoidance of strenuous 
occupational and recreational activities, for a 40 percent 
rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 
Vet. App. 360, 364 (2007).

There is no evidence in the record that shows, or suggests, 
that at any time during the appeal period as a consequence of 
his diabetes the Veteran's activities were, are, or must be, 
regulated.  The medical evidence contains no report of the 
Veteran being instructed by a health-care provider to avoid 
strenuous occupational and recreational activities.  To the 
contrary, VA records show that in January 2004, he was 
encouraged to exercise regularly, on VA examination in May 
2005, the examiner noted there were no particular exercise 
restrictions, and on January 2009 VA examination, while he 
Veteran complained of not being able to work, it was due to 
stress and inability to stand (which is encompassed by his 
separate ratings for peripheral neuropathy of the lower 
extremities).  There is no competent (medical) evidence that 
the Veteran's diabetes mellitus has required regulation of 
activities; consequently, the criteria for the next higher 
(40 percent) rating for diabetes are not met.  Notably, while 
the criteria for a still higher (60 percent) rating for 
diabetes include complications, and the Veteran has both 
compensable and (to date) noncompensable complications, it is 
noteworthy that those criteria are stated in the conjunctive; 
all must be met to warrant the higher rating.  

The Board has also considered whether referral of the case 
for extraschedular consideration is indicated.  The threshold 
requirement for such referral is a finding that the schedular 
criteria for rating the disability are inadequate.  Here, a 
comparison of the manifestations and associated impairment 
associated with the Veteran's diabetes established that all 
are encompassed by the schedular criteria for the rating 
assigned; consequently those criteria are not inadequate.  
Notably. as was also noted above, the RO has denied, and the 
Veteran did not appeal, a TDIU rating.   Thun v. Peake, 22 
Vet. App. 111 (2008).  Consequently, referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
not required.

As the preponderance of the evidence is against the claim for 
increase, the benefit-of-the-doubt standard does not apply.  
38 C.F.R. § 5107 (b).


ORDER

A rating in excess of 20 percent for type 2 diabetes mellitus 
is denied.


REMAND

The Veteran has consistently claimed he has neurological 
impairment of the upper extremities due to diabetes (and 
peripheral neuropathy of the upper extremities is recognized 
as service-connected).  On January 2009 examination by a 
nurse practitioner the diagnosis was mild peripheral 
neuropathy of the lower extremities.  It was noted that a 
confirmatory EMG was necessary.  EMG studies were completed, 
and were interpreted as showing: generalized demyelinating 
type of neuropathy and evidence of bilateral severe and 
chronic carpal tunnel syndrome.  The provider indicated that 
the EMG studies confirmed neuropathy, but were not diagnostic 
of peripheral neuropathy associated with type 2 diabetes.  
Consequently, the evidence leaves unclear the nature and 
extent of the upper extremity neuropathy (and associated 
manifestations and impairment) recognized as related to the 
Veteran's type 2 diabetes.

Further medical guidance in the matter is necessary; 
accordingly, the case is remanded for the following;  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the 
Veteran's claims file copies of updated 
complete clinical records of any (and all) 
VA treatment he has received for upper 
extremity neuropathy.  

2.  The RO should the arrange for the 
Veteran to be examined by a neurologist to 
determine the nature and extent of any 
(and all) neurological impairment of the 
upper extremities the Veteran has as a 
complication of/due to his type 2 diabetes 
mellitus.  The Veteran's claims file must 
be examined by the neurologist in 
conjunction with the examination, and any 
indicated tests of studies should be 
completed.  The examiner must identify the 
peripheral nerves affected, and describe 
in detail the manifestations (and 
associated functional impairment) due to 
the nerve pathology.  If there is upper 
extremity peripheral nerve pathology that 
is unrelated to the Veteran's diabetes, 
the examiner should identify such 
pathology, and to the extent possible 
distinguish the manifestations and 
functional impairment due to such 
pathology from those related to the 
service-connected type 2 peripheral 
neuropathy.  The examiner must explain the 
rationale for all opinions.

3.  The RO should then readjudicate the 
matter of entitlement to separate 
compensable ratings for upper extremity 
peripheral neuropathy.  If the benefit 
sought is not granted (to the Veteran's 
satisfaction), the RO should issue an 
appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


